Citation Nr: 9909884	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  96-12 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for a left knee 
disability.

2.  Entitlement to a rating greater than 10 percent for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty for over 20 years, retiring 
in October 1994.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veteran 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
dated September 1995, which awarded service connection for a 
left knee disorder and a back disorder, and assigned ratings 
of zero and 10 percent, respectively.  

The Board notes that the veteran has, in essence, submitted 
claims, but has not submitted additional evidence, for a 
right thumb disorder and a left shoulder disorder that were 
denied as not well grounded in the rating action dated 
September 1995, and refers those issues to the RO for action 
it deems appropriate.  

The Board also notes that the veteran initially requested a 
hearing before a Member of the Board in a request dated July 
1997, but that he subsequently withdrew that request in a VA 
Form 9 dated January 18, 1999.  

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims for increased evaluations of his left 
knee and back disorders has been developed.  

2.  A left knee disability is manifested primarily by 
internal derangement and resulting mild functional 
impairment.

3.  A low back disability is manifested primarily by very 
slight limitation of motion of the lumbar spine.



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for a left knee 
disability are met.  38 U.S.C. § 1155 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a Diagnostic 
Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262 and 5263 
(1998); 
De Luca v. Brown, 8 Vet. App. 202 (1995).

2.  The criteria for an evaluation greater than 10 percent 
for a low back disability are not met.  38 U.S.C. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4, §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5289, 5292, 5293, 5294, and 
5295 (1998); De Luca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1998); that is, he has presented claims that are 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA, or are not already associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998), has been satisfied.

The veteran was awarded service connection for a back 
disability characterized as back pain; and for a left knee 
disability characterized as a left knee sprain, in a rating 
decision dated September 1995 after a review of the evidence 
then of record.  Specifically, the RO noted that the 
veteran's service medical records (SMRs) indicated a history 
of back and left knee pain.  The veteran reportedly twisted 
his back while playing basketball during service, with 
resulting back pain; and also began having swelling and pain 
in his left knee after running or similar exercise.  The RO 
assigned a 10 percent evaluation for his back disorder and a 
zero percent rating for his left knee disorder.  Those 
evaluations have remained in effect to date.  

I.  Entitlement to a compensable rating for a left knee 
disorder.

As indicated above, the veteran contends that his left knee 
disability is more severe than currently evaluated.  After a 
review of the record, the Board finds that his contentions 
are supported by the evidence, to the extent that a 10 
percent rating is appropriate for a left knee disability that 
is productive of mild functional impairment.

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1998) (Schedule). These criteria are based on the average 
impairment of earning capacity, 38 U.S.C. § 1155 (West 1991 & 
Supp. 1998), and utilize separate diagnostic codes to 
identify the various disabilities. 38 C.F.R. Part 4 (1998).  
Diagnostic Code 5003 contemplates ratings for degenerative 
arthritis, and provides that arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
of the joints involved, in this case, under Diagnostic Codes 
5260 and 5261.  When limitation of motion is present, but 
noncompensable, under the applicable diagnostic code, a 
rating of 10 percent for each major joint or group of minor 
joints is to be combined, and that limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.

The veteran was evaluated under Diagnostic Code 5257, which 
evaluates slight knee impairment productive of recurrent 
subluxation or lateral instability as 10 percent disabling; a 
moderate knee impairment disability as 20 percent disabling; 
and a severe knee impairment disability as 30 percent 
disabling.  

A rating greater than that currently in effect is also 
contemplated by ankylosis of the knee, under Diagnostic Code 
5256; a dislocated semilunar cartilage disability, under 
Diagnostic Code 5258; the removal of semilunar cartilage that 
remains symptomatic, under Diagnostic Code 5259; limitation 
of flexion and extension under Diagnostic Codes 5260 and 
5261, respectively; by impairment of the tibia or fibula, 
under Diagnostic Code 5262; and by a genu recurvatum 
disability, under Diagnostic Code 5263.  

Ankylosis of the knee, with a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
contemplates a 30 percent evaluation; while ankylosis in 
flexion between 10 and 20 degrees is evaluated as 40 percent 
disabling; with flexion between 20 and 45 degrees evaluated 
as 50 percent disabling; and with extremely unfavorable 
ankylosis in flexion at an angle of 45 degrees of more 
evaluated as 60 percent disabling.  

A dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and with effusion into the 
joint contemplates a 20 percent evaluation under Diagnostic 
Code 5258; while the removal of semilunar cartilage that 
remains symptomatic contemplates a 10 percent rating under 
Diagnostic Code 5259.

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  A 
noncompensable evaluation is assigned for leg flexion limited 
to only 60 degrees.  Similarly, limitation of leg extension 
is evaluated as 10 percent disabling under Diagnostic Code 
5261 when leg extension is limited to 10 degrees; 20 percent 
disabling when leg extension is limited to 15 degrees; is 
rated at 30 percent when extension is limited to 20 degrees; 
is evaluated as 40 percent disabling when extension is 
limited to 30 degrees; and is evaluated as 50 percent 
disabling when extension is limited to 45 degrees.  A 
noncompensable evaluation is assigned for leg extension 
limited to only 5 degrees.

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; moderate disability as 20 percent 
disabling; while a marked knee or ankle disability is 
evaluated as 30 percent disabling, and a disability 
productive of nonunion, with loose motion that requires a 
brace, is evaluated as 40 percent disabling.  

Lastly, a genu recurvatum disability is evaluated as 10 
percent disabling under Diagnostic Code 5263.  

The recent medical evidence shows that the veteran was 
evaluated for his left knee condition on a number of 
occasions.  Outpatient treatment records dated March and May 
1996 shows that the veteran had a knee brace that "did not 
work" for his knee disorder.  The report of a VA knee 
examination dated May 1997 shows that the veteran complained 
of intermittent swelling after running or exercise, chronic 
pain, and popping of the left knee.  The examiner noted that 
objectively there was no deformity, no tenderness, and no 
swelling of the left knee.  The stability of the knee is good 
with anterior / posterior movement and medial and lateral 
movements.  In addition, the examiner found that the 
veteran's range of motion was limited to 142 degrees of 
flexion, and zero degrees of extension.  In addition the x-
ray examination was reported as revealing mild degenerative 
changes with mild patellar spurring.  The diagnosis was 
chronic pain left knee, status remote injury, and mild 
degenerative arthritis of the left knee.  The examiner 
further commented that the "functional loss due to pain, in 
the opinion of the examiner, is mild."  

An operation report dated August 1997 reveals that the 
veteran underwent a left knee arthroscopy, a partial 
posterior horn medial meniscectomy, and an abrasion 
chondroplasty of the medial and lateral femoral condyles in 
July 1997.  The report notes that the veteran had a long 
history of left knee pain, worse following activity, and that 
his MRI examination revealed a large tear in the posterior 
horn of the medial meniscus, and that physical therapy and 
nonsteriodal anti-inflammatory medications provided no 
relief.  His postoperative diagnoses included:  (1) radial 
and horizontal cleavage tear of the posterior horn of the 
medial meniscus, (2) grade I-II chondromalacia of the 
patella, (3) Grade III-IV chondromalacia of the trochlea, (4) 
Grade IV, 1 cm. chondromalacia of the lateral femoral 
condyle, (5)  large area, approximately 2 cm by 4-5 cm, of 
medial femoral condyle with grade IV changes, and (6) Grade 
I-II changes of the medial tibial compartment.  

A discharge hospital report dated July 17, 1997 diagnoses a 
left medial meniscus tear, noted that the veteran underwent a 
left knee arthroscopy with partial medial meniscectomy on 
July 15, 1997, and instructs the veteran to use "crutches 
for weight bearing as tolerated on left lower extremity.  
[He] is also to perform range of motion strengthening 
exercises of left knee as previously instructed."  

A treatment records dated July 31, 1997 shows that the 
veteran's left knee exhibited trace effusion, a range of 
motion from 5 to 120 degrees and "+quad atrophy".  His 
assessment was "satisfactory".

The report of his most recent VA rating examination, dated 
May 1998, shows that the veteran reported that he had no 
significant pain and no significant swelling, but decreased 
range of motion, especially with flexion, as well as 
difficulty squatting and numbness in the lateral aspect on 
the sole of the left foot.  The examiner also noted that the 
veteran no longer has swelling or pain unless he forcibly 
flexes the left knee, and that there was no locking or giving 
away.  The objective examination revealed no tenderness, 
deformity or edema.  The stability of the knee was within 
normal limits.  The range of motion was recorded as extension 
to zero degrees and flexion to 140 degrees.  There was 
decreased pain and touch sensation on the lateral aspect of 
the sole of the left foot.  No atrophy was noted.  The x-ray 
examination of the left knee was reported as normal.  The 
diagnosis was internal derangement of the left knee, status 
post medial meniscus arthroscopic surgery.  The examiner also 
commented: "In the opinion of the examiner, the functional 
loss due to pain in the left knee is minimal."   

The current medical evidence does not show that the veteran 
has any ankylosis so that an evaluation under Diagnostic Code 
5256 is appropriate.  Similarly, the clinical evidence shows 
that no instability is present, thus, an evaluation under 
Diagnostic Code 5257 also is not warranted.  

In addition, although the veteran's preoperative findings 
showed a large tear in the posterior horn of the medial 
meniscus, the postoperative findings simply do not 
demonstrate a disability manifested by dislocated semilunar 
cartilage, with locking pain and with effusion into the 
joint; or by the removal of semilunar cartilage that remains 
symptomatic so that a rating under either Diagnostic Code 
5258 or 5259 is warranted.  In fact, the clinical evidence 
specifically shows that there is no effusion, locking, or 
"giving away" of the veteran's left knee.  

The medical evidence also does not show any limitation of 
motion so as to contemplate a rating under either Diagnostic 
Code 5260 or 5261.  In fact, it shows that the veteran's 
range of motion was recorded from zero to 140 degrees, 
revealing neither limitation of leg flexion to 60 degrees or 
limitation of extension to 5 degrees.  That is, the clinical 
record does not support a finding that the veteran's left 
knee disability is productive of even noncompensable 
limitation of motion.  

Similarly, the medical evidence does not show either an 
impairment of the tibia or fibula, so that an evaluation is 
warranted under Diagnostic Code 5262; or that a genu 
recurvatum disability is present, so that a rating under 
Diagnostic Code 5262 is warranted.

In fact, the clinical records show that the veteran has no 
pain or swelling "unless he forcibly flexes the left knee."  
While his most recent x-ray examination shows that his left 
knee was reported as normal, the x-ray examination report 
dated May 1997 revealed "mild degenerative changes".  At 
any rate, where, as in the instant case, there is no 
limitation of motion, but only x-ray evidence of involvement, 
two or more major joints or minor joint groups must be 
present for a 10 percent rating to be assigned for an 
arthritis disability.  

The Board notes that that the United States Court of Appeals 
for Veterans Claims (formally the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") has held that where the veteran has testified under 
oath to increasing pain on use, and where there was medical 
evidence substantiating these 'flare-ups', that when 
musculoskeletal system disabilities are evaluated, pain on 
use is to be considered along with the criteria set forth in 
the diagnostic codes to determine the level of functional 
impairment.  De Luca v. Brown, 8 Vet. App. 202, 206 (1995).  

The examiner noted in the veteran's most recent examination 
report: "He no longer has swelling and no longer has pain 
unless he forcibly flexes the left knee"; further, that "he 
has difficulty squatting and notes some numbness in the 
lateral aspect of the left foot on the sole of the foot", 
and that "he does have some decreased range of motion 
especially on flexing the left knee".  In addition, the 
examiner stated that the "functional loss due to pain in the 
left knee is minimal."  The Board determines, after 
application of the benefit of the doubt provisions, that the 
veteran's pain on forcible flexion of his knee, with some 
decreased range of motion and resulting difficulty squatting 
and numbness on the sole of the foot, satisfies the above 
criteria so that the veteran's symptoms combine to produce 
the functional equivalent of a disability resulting from 
symptomatic removal of semilunar cartilage, and that a 10 
percent rating is appropriate.  

However, for the reasons discussed above, it is also the 
decision of the Board that a rating greater than 10 percent 
is not warranted by the clinical record.  


II.  Entitlement to a rating greater than 10 percent for a 
low back disorder.

As indicated above, the veteran contends that his low back 
disability is more severe than currently evaluated.  After a 
review of the record, however, the Board finds that these 
contentions are not supported by the evidence, and that his 
claim fails.

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1998) (Schedule).  The current 10 percent rating for 
lumbosacral strain is contemplated by Diagnostic Code 5295.  
Those criteria stipulate that severe lumbosacral strain; with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osetoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion is 
evaluated as 40 percent disabling.  A lumbosacral sprain 
disability productive of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, is evaluated as 20 percent disabling; 
while a disability productive of characteristic pain on 
motion is evaluated as 10 percent disabling.  Where slight 
subjective symptoms only are present, a zero percent rating 
is assigned.  Evaluations for sacro-iliac injury and weakness 
under Diagnostic Code 5294 are also determined by the above 
criteria.   

Diagnostic Code 5293 evaluates intervertebral disc syndrome, 
and assigns a 20 percent rating for a moderate disability 
with recurring attacks; a 40 percent rating for a severe 
disability productive of recurring attacks with little 
intermittent relief; while pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief, is evaluated as 60 percent disabling.  

A greater rating for a lumbar spine disability is also 
contemplated by Diagnostic Code 5292, which evaluates 
moderate limitation of the lumbar spine as 20 percent 
disabling, and a disability productive of severe limitation 
of motion as 40 percent disabling.

Additionally, ankylosis of the lumbar spine is contemplated 
by Diagnostic Code 5289.  Unfavorable ankylosis contemplates 
a 50 percent evaluation, while favorable ankylosis 
contemplates a 40 percent evaluation.  

The veteran's special VA rating examination, dated May 1997, 
shows that the veteran had, on objective examination, slight 
tenderness in the lower lumbar spine on palpation.  The 
veteran complained of chronic low back pain, made worse by 
strenuous activity, lifting, or prolonged standing.  The 
examiner noted that there was no deformity of the lumbar 
spine.  In addition, no postural or fixed deformities were 
noted, and the musculature of the back was within normal 
limits.  The veteran's range of motion was noted as limited 
to 90 degrees of forward flexion, 32 degrees of backward 
extension, 28 degrees of left and right lateral flexion, 35 
degrees of rotation to the left, and 33 degrees of rotation 
to the right.  No objective evidence of pain on motion was 
noted.  The examiner further noted that there was decreased 
pain in touch sensation on the lateral aspect of the right 
foot, that straight leg raising test was within normal 
limits, that deep tendon reflexes were equal and active 
bilaterally, and that the veteran was able to stand on his 
heels and toes without any difficulty.  The x-ray examination 
of the lumbar spine was reported as normal, and the diagnosis 
was chronic low back pain, status post remote injury.  The 
examiner also commented that the "functional loss due to 
pain, in the opinion of the examiner, was mild."   

The evidence does not show ankylosis of the lumbar spine; 
severe or moderate limitation of motion of the lumbar spine; 
pronounced, severe or moderate intervertebral disc syndrome; 
severe or moderate sacro-iliac injury or weakness; or severe 
or moderate lumbosacral strain; as contemplated by Diagnostic 
Codes 5289, 5292, 5293, 5294 or 5295, respectively, so as to 
contemplate a rating greater than 10 percent under those 
criteria. 

Specifically, the examiner noted that there was no objective 
evidence of pain on motion, that the musculature of the 
veteran's back was within normal limits, and that loss of 
lateral spine motion was not noted; so that a greater rating 
under Diagnostic Code 5295 is not indicated; or of ankylosis 
or other deformity of the spine, so that ratings under 
Diagnostic Code 5289 would be contemplated; or of sciatic 
neuropathy, so that ratings under Diagnostic Code 5293 would 
be contemplated.  In addition, there was no fixed deformity, 
and the x-ray examination showed a normal lumbar spine.  
Thus, the evidence shows only a very slight limitation of 
motion of the lumbar spine, which contemplates a 10 percent 
rating under Diagnostic Code 5292.  

The Board again notes that the Court has held that where the 
veteran has testified under oath to increasing pain on use, 
and where there was medical evidence substantiating these 
'flare-ups', that when musculoskeletal system disabilities 
are evaluated, pain on use is to be considered along with the 
criteria set forth in the diagnostic codes to determine the 
level of functional impairment.  De Luca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

Although the veteran subjectively described his pain 
increasing with strenuous activity, lifting or prolonged 
standing, the examiner conducted a thorough examination and 
specifically found that the "functional loss due to pain, in 
the opinion of the examiner, was mild."  In particular, the 
Board finds it significant that, on objective examination, 
the examiner indicated that there was no objective evidence 
of pain on motion.  Thus, there is no objective evidence of 
"flare-ups" that would contemplate a higher evaluation 
under the criteria set forth in DeLuca.  As the current 
medical evidence shows only that the veteran's back disorder 
is manifested by a very slight limitation of motion, a rating 
greater than 10 percent for a low back disorder must be 
denied.


ORDER

Entitlement to a 10 percent rating for a left knee disability 
is granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.  Entitlement to a rating 
greater than 10 percent for a low back disability is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

